department of the treasury internal_revenue_service washington d c date number release date uil memorandum for from cc psi 6acooper rpaut-115670-98 industry director natural_resources lm nr chief branch cc psi passthroughs and special industries subject denial of consent for change in accounting_method in accordance with a of revproc_2001_1 2001_1_irb_1 this chief_counsel_advice advises you that consent for a change in accounting_method has been denied to a taxpayer within your jurisdiction pursuant to sec_6110 k this chief_counsel advise is not to be cited as precedent legend taxpayer b c taxpayer filed the form_3115 to request permission to change its method of computing depreciation for street lighting equipment under revproc_97_37 c b because this change was under an automatic consent revenue_procedure taxpayer has already made this change taxpayer previously treated equipment used wholly for public street and highway lighting or traffic fire alarm police and other signals collectively street lighting as included in asset cla sec_49 electric utility transmission and distribution plant under both revproc_83_35 c b and revproc_87_56 c b taxpayer believes this classification was improper specifically taxpayer believes that this property does not belong in asset class dollar_figure or any other class the method changes would have been effective with the taxable_year beginning b and would have resulted in a negative sec_481 adjustment decrease in taxable_income in the amount of c the reasons for denial of this consent are explained in the attached copy of our letter to taxpayer rpaut-115670-98 taxpayer has changed to an impermissible method_of_accounting this change is outside the scope of appendix dollar_figure of revproc_97_37 because taxpayer did not change to a permissible method_of_accounting accordingly consent to make this change is not granted taxpayer should file amended returns for the year_of_change and subsequent years to reflect the correct method of depreciating street lighting if you have any questions on this matter do not hesitate to call me charles b ramsey chief branch office of associate chief_counsel passthroughs special industries enclosure copy of letter to taxpayer
